Citation Nr: 1509773	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected pes planus.

2.  Entitlement to service connection for a lumbar spine disorder, also including as secondary to the service-connected pes planus.

3.  Entitlement to a disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating higher than 10 percent for service-connected left ankle disability.

5.  Entitlement to a disability rating higher than 10 percent for service-connected right ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2008 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This is a paperless appeal, so all of the relevant records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS).

The claims for higher ratings for the PTSD and bilateral (so left and right) ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ) since they require further development before being decided on appeal.  However, the Board conversely is going ahead and deciding the remaining claims for service connection for the bilateral knee and lumbar spine (low back) disorders that also are at issue.



FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's bilateral knee and lumbar spine disorders with an incident of his military service or service-connected disability, especially his pes planus (flat feet).


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for these bilateral knee and lumbar spine disorders, either as directly or presumptively incurred in service or alternatively as secondary to service-connected disability, in particular, the pes planus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file, which, to reiterate, is entirely electronic, so paperless.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service-connection claim:  1) veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, but also the "downstream" 4) degree of disability, and 5) effective date of the disability in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A VCAA letter dated in February 2008 satisfies these duty-to-notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was made aware that it was ultimately his responsibility to give VA any evidence pertaining to his claims.  The letter informed him that additional information or evidence was needed to support his claims and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letter described how "downstream" disability ratings and effective dates are assigned once service connection is granted.  He has not made any allegation of insufficient VCAA notice, certainly has not shown that any such error, even if committed, is unduly prejudicial, i.e., more than harmless, and he has this pleading-and-proof obligation.  Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service records and relevant VA and private medical records are in the file.  The Board finds no indication that other available, outstanding treatment or other relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to these claims have been obtained, to the extent obtainable.  The file contains sufficient evidence to make an informed decision on these claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  To this end, the Veteran was provided a VA examination in connection with these claims most recently in March 2014.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and acknowledged the Veteran's assertions.  Moreover, the examiner provided the comment needed regarding whether the Veteran has these claimed disorders and concerning their origins, particularly insofar as their posited relationship with his military service, including especially by way of his service-connected pes planus.  The Board finds the examination reports and opinions to be thorough and complete concerning these claims.  Therefore, the Board finds the examination reports and opinions, especially when considered along with the remainder of the evidence of record, sufficient upon which to base a decision regarding these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

There also was compliance, certainly substantial compliance, with the Board's February 2014 remand directives in obtaining all outstanding records or other evidence and all necessary medical examinations and opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating substantial, not necessarily strict or exact, compliance is all that is required).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably will affect the outcome of this appeal, the Board finds that any such failure - again, even on the chance it occurred - is at most harmless, so nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Claims for Service Connection

A.  Governing Statutes, Regulations and Case Law

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303(a) (2014); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).


An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent and credible evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) made clear that this theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These § 3.309(a) definitional chronic diseases include arthritis, and they also may be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

There is no such indication here, however, as the record does not reflect that the Veteran had arthritis in his knees or lumbar spine (low back) to a compensable degree within one year of his discharge from service, meaning by May 1980 since his service ended in May 1979.  Hence, this presumption of service connection does not apply.

Service connection nonetheless may be granted for any disease first diagnosed after discharge from service, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established, as well, when a non-service-connected disability is being aggravated by a service-connected disability.  But in this latter instance, the Veteran only may be compensated for the degree of disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Factual Background - Knees

The Veteran's service treatment records (STRs) show that, in October 1978, he complained of bilateral knee pain that he said had existed since boot camp.  
X-rays revealed suggestion of bilateral Osgood-Schlater's disease.  In November 1978, the Veteran again was treated for chronic knee pain.  He was treated still additionally in December 1978.  His military service, as mentioned, ended in May 1979.

X-rays of the Veteran's knees taken in July 2007 revealed moderate degenerative joint disease (DJD), i.e., arthritis.

A March 2008 VA treatment record contains the Veteran's report of bilateral knee pain that he said had begun in 1979, but due to no particular cause.  

During VA compensation and pension examination in May 2008, the examiner reviewed the claims file and noted the diagnosis in service of Osgood-Schlater's disease.  A current X-ray confirmed there additionally was arthritis in the knees.  The examiner diagnosed bilateral patellofemoral syndrome, but also indicated that any relationship between the current knee symptoms and the Veteran's knee trouble in service would be purely speculative.

Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.


An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that 

any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that reasonably may be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389 .


The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

Apparently partly, if not primarily, for these reasons, an addendum opinion was obtain in January 2012.  In this January 2012 addendum, the May 2008 VA examiner opined that, after another review of the evidence, it was not likely that the Veteran's knee condition was related to his service by either cause or aggravation.

In a still additional March 2012 addendum, the May 2008 VA examiner further indicated that, because the Veteran's service was "so long ago" it was less likely than not that his current knee condition was related to his service.

During an additional VA compensation and pension examination in March 2014, the examiner specified that he did not review the physical claims file, but had completely reviewed the VBMS and electronic file (the Veteran's claims file, as mentioned, is indeed entirely electronic, so paperless).  The Veteran gave a 
20-year history of bilateral knee pain, albeit with no specific inciting trauma.  The examiner took X-rays and performed a physical examination.  A diagnosis of degenerative changes of the right and left knees was given, so confirmation there is arthritis.  But as concerning etiology, the examiner opined that the degenerative changes of the Veteran's knees were part of the normal aging process and not related to symptoms or treatment rendered while he was on active duty in the military.  This most recent VA examiner also opined that the Veteran's bilateral knee disorder was part of the normal aging process and not caused or aggravated by his service-connected flat feet.  This examiner explained that the Veteran has multiple risk factors for degenerative disease, including a history of tobacco abuse, morbid obesity, and age.

C.  Factual Background - Lumbar Spine (Low Back)

STRs show that, in July 1978, the Veteran complained of lower back pain.  There was no reported history of trauma.  The diagnosis was "normal back soreness."  In November 1978, the Veteran was treated for lower back swelling that had existed for seven months.  The pain was deemed to be secondary to tension.  His military service, as mentioned, ended in May 1979.

In August 1997, the Veteran was treated at a VA facility for low back strain.

An X-ray of the spine taken in July 2007 revealed Schmorl's nodes of the lumbar spine and minimal degenerative arthritic changes.

A March 2008 VA treatment record contains the Veteran's report of back pain that he said had begun in 1979, though due to no particular cause.  

On VA compensation and pension examination in May 2008, the examiner reviewed the claims file and noted the in-service sprain.  Current X-rays documented arthritis.  The examiner gave a current diagnosis of lumbosacral strain with arthritis and opined that it was not likely that the Veteran's current back disorder was related to either his knees or his feet, but was rather a naturally occurring phenomenon.  The examiner also opined that as the Veteran's in-service back strain had occurred 30 years previously, and that his current back disorder was not likely related to that, either.

In a January 2012 addendum, the May 2008 VA examiner opined that, after another review of the file, it was not likely that the Veteran's back condition was related to his service by either cause or aggravation.

In a still additional March 2012 addendum, the May 2008 VA examiner indicated that, because the Veteran's service was "so long ago", it was less likely than not that his current back condition was related to his service.

During a more recent VA compensation and pension examination in March 2014, the examiner specified that he did not review the physical claims file, but that he had completely reviewed the VBMS and electronic file (which, as mentioned, comprises the Veteran's entire file since it is paperless, so entirely electronic).  The Veteran gave a 20-year history of back pain, albeit with no specific trauma.  The examiner took X-rays and performed a physical examination.  A diagnosis of degenerative changes of the back was rendered.  But as concerning etiology, the examiner opined that the degenerative changes of the Veteran's back were part of the normal aging process and not related to symptoms or treatment rendered while he was on active duty in the military.  This examiner also opined that the Veteran's back disorder was part of the normal aging process and not caused or aggravated by his service-connected flat feet.  The examiner explained that the Veteran has multiple risk factors for degenerative disease, including a history of tobacco abuse, morbid obesity, and age.

D.  Analysis - Both Claims

There is no question the Veteran had bilateral knee and low back symptoms (especially pain) while on active duty in the military.  His STRs confirm as much.  Further, as reflected in the March 2014 VA examination reports, the evidence also shows that he has diagnoses of current bilateral knee and low back disorders.  The question, then, is whether these current bilateral knee and low back disorders bear any relationship with the issues he had during his service so as to, in turn, establish the required correlation between his present-day disabilities and his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Unfortunately, the preponderance of the evidence is against this required connection to his service.


It is clear that the Veteran earnestly and sincerely believes that his current low back and bilateral knee disorders are either the direct result of his active duty service or secondarily caused or aggravated by his service-connected flat feet.  The Board does not doubt in any way the sincerity of his belief.  Further, he is competent to report on the onset of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this instance, the Board finds that the opinion of the March 2014 VA examiner outweighs the opinion of the Veteran regarding any connection between the currently diagnosed low back and bilateral knee disorders and his service and/or service-connected disability.  The opinion given by the March 2014 VA examiner is probative as it is definitive, based upon a complete review of the Veteran's entire claims file for the relevant history of these claimed disabilities, and most importantly supported by the required explanatory rationale.  The examiner considered the Veteran's assertions regarding the etiology of his conditions and their posited relationship with his military service, including secondarily by way of a service-connected disability like his pes planus, but also on the alternative premises they were directly or presumptively incurred in service.  The examiner also provided the required explanation as to why he believes these claimed disabilities, instead, are the result of several other factors unrelated to the Veteran's service.  The VA examiner has the medical training and subject matter knowledge needed to offer a probative opinion on this determinative issue of causation.  Accordingly, this opinion has significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Although other medical health care providers have recorded the Veteran's 
self-recounted history of these disabilities in the course of evaluating and treating him, to date none of them also has then additionally actually attributed his currently diagnosed low back and bilateral knee disorders either directly to his active military service or secondarily to his service by way of a service-connected disability, especially his pes planus (flat feet).  And these other clinicians merely recording this self-reported history is insufficient reason to assume they necessarily are affirming it.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Service connection may be granted when the evidence establishes this required nexus between military service and current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the most probative evidence of record weighs against this posited nexus, again, either on a direct, presumptive or even secondary basis.


So, in summary, for the reasons and bases discussed, the Board finds that the preponderance of the evidence is against these claims for service connection, and therefore the benefit-of-the-doubt rule is inapplicable, and these claims must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a lumbar spine (low back) disorder also is denied.


REMAND

In a March 2013 rating decision, the RO granted a temporary 100 percent rating for hospitalization for treatment of service-connected PTSD effective August 26, 2013; a disability rating of 30 percent was assigned as of November 1, 2013, as that was the first day of the month following hospital release.  Also in that March 2013 rating decision, the RO granted service connection for right and left ankle disabilities and assigned an initial 10 percent disability rating for each ankle.  In April 2014, in response, the Veteran submitted a notice of disagreement (NOD) with the 30 percent disability rating assigned for his service-connected PTSD as of November 1, 2013, also the 10 percent disability ratings initially assigned for his left and right ankle disabilities.  And as he has not been provided a statement of the case (SOC) concerning these claims, in response to his NOD, the appropriate disposition is to remand these claims to the AOJ to provide this required SOC, also to give him opportunity in response to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, these claims are REMANDED for the following action:

In response to his timely NOD, provide the Veteran an SOC concerning his claims of entitlement to disability ratings higher than 30 percent for his PTSD, from November 1, 2013 onwards, and for initial ratings higher than 10 percent for his left and right ankle disabilities.  Also advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims to the Board.  Only if he perfects his appeal of these additional claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


